Case 1:18-cv-00856-ERK-ST Document 124 Filed 06/14/19 Page 1 of 6 PageID #: 1303




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------X
 BONNIE SHIBETTI and KATRINA PUCCINI, individually
 and on behalf of all others similarly situated,

                                    Plaintiffs,

                                                                              Case No:
                                                                              18-cv-00856 (ERK) (ST)

                  -against-

 Z RESTAURANT, DINER AND LOUNGE, INC.,
 ADEL FATHELBAB, ADAM FATHELBAB,
 KAMAL FATHELBAB, ESSAM ELBASSIONY,
 MIKO ENTERPRISES, LLC, MICHAEL SIDERAKIS,
 CHRISTOS SIDERAKIS, KONSTANTINOS SIKLAS,
 CROWN CROPSEY AVENUE LLC, LG MALONEY LLC,
 XYZ CORP(s) 1-5, and JOHN DOE(s) 1-5,

                                     Defendants.
 -------------------------------------------------------------------------X


     MEMORANDUM OF LAW IN OPPOSITION TO THE PLAINTIFFS’
          MOTION FOR CONDITIONAL CERTIFICATION




                                                                       Vincent J. Romano (VJR-8509)
                                                                       9201 4th Avenue, Ste. 704
                                                                       Brooklyn, NY 11209
                                                                       (718) 852-5200
                                                                       Email: VRomano13@aol.com
                                                                       Attorney for Defendant
                                                                       Z Restaurant, Diner and Lounge, Inc.
Case 1:18-cv-00856-ERK-ST Document 124 Filed 06/14/19 Page 2 of 6 PageID #: 1304




                               TABLE OF CONTENTS


    I.     PRELIMINARY STATEMENT……………………………………………                             1

    II.    STATEMENT OF FACTS……………………….…...................................   1

    III.   CONDITIONAL CERTIFICATION IS NOT WARRANTED ..…….........           1

    IV.    THE CONDITIONAL CERTIFICATION WILL CREATE A CONFLICT
           OF INTEREST FOR PLAINTIFFS’ COUNSEL……………………………                     2

    V.     THE STANDARD FOR CLASS ACTIONS UNDER RULE 23 OF THE
           FEDERAL RULES OF CIVIL PROCEDURE HAS NOT BEEN MET.…… 3

    VI.    CONCLUSION………………………………………………………………                                 3
Case 1:18-cv-00856-ERK-ST Document 124 Filed 06/14/19 Page 3 of 6 PageID #: 1305




        The corporate defendant, by its’ attorney, Vincent J. Romano, submits this memorandum
 of law in opposition to the Plaintiffs’ motion for Conditional Certification in all respects.


                             I.         PRELIMINARY STATEMENT


        The allegations set forth in the plaintiffs’ complaint have been challenged in the form of a
 motion to dismiss for a failure to state a cause of action. This motion is presently pending before
 the United States District Court.

        The Plaintiffs do not rely on any evidence nor do they set forth their basis of knowledge
 on how other employees were paid at the Diner and are solely relying on inferences and
 guesswork.

        For these reasons and the other reasons set forth in this memorandum, the plaintiffs’
 motion must be denied in its entirety.



                                  II.     STATEMENT OF FACTS

        The Court is respectfully referred to the (i) Third Amended Collective and Class Action
 Complaint, which is attached as Exhibit A in the Declaration of Vincent Romano, (ii) the
 Defendants’ motion to dismiss for a failure to state a cause of action, which is attached as Exhibit
 B in the Declaration of Vincent Romano.




          III.    CONDITIONAL CERTIFICATION IS NOT WARRANTED


        The Plaintiffs have not factually established or set forth any showing that other
 employees of the Parkview Diner are similarly situated with the allegations set forth by the
 Plaintiffs in their complaint.
Case 1:18-cv-00856-ERK-ST Document 124 Filed 06/14/19 Page 4 of 6 PageID #: 1306



         The Plaintiffs have not provided any factual basis to establish a nexus between the
 plaintiffs and the other tipped employees at the Parkview Diner.

         Plaintiffs’ counsel is relying heavily on two (2) separate self-serving declarations from
 the individual plaintiffs in order to accomplish their goal of having the court order a conditional
 certification.

         The Declaration of Bonnie Shibetti, which was drafted in order to support the application
 for conditional certification, relies on paragraph 9 which states,

         “During my employment, I observed the Parkview Diner treating other employees the
 same way, including not providing them with any paperwork or paychecks, and docking their
 pay for various reasons.”

         This paragraph is devoid of any specifics that would support a conditional certification.
 Ms. Shibetti fails to state when she acquired this knowledge and she fails to offer a single name
 of these “other employees” nor does she explain in her declaration her basis of knowledge in
 order to set forth these unsupported allegations.



          IV.     THE CONDITIONAL CERTIFICATION WILL CREATE A
                   CONFLICT OF INTEREST FOR PLAINTIFFS’ COUNSEL

          The corporate defendant has argued in its’ motion to dismiss for a failure to state a cause
     of action (attached as Exhibit B) in Section VIII on pages 8-12 in the memorandum that the
     solicitation of the “other employees” by plaintiffs’ attorneys will create a non-waivable
     conflict of interest which may require the disqualification of counsel and their firm. All
     relevant caselaw was cited in the defense’s motion to dismiss.

         Bonnie Shibetti’s declaration creates the best evidence and legal basis for the defendants’
     position. Paragraph 11 of the Shibetti declaration fully supports and emphasizes our
     position, which states as follows:

                  “All of this is not even to mention the serious sexual harassment and abuse I was
     subjected to at the Parkview Diner. I was sexually assaulted by my supervisor Kamal
Case 1:18-cv-00856-ERK-ST Document 124 Filed 06/14/19 Page 5 of 6 PageID #: 1307



    Fathelbab in the women’s bathroom and inappropriately touched and grabbed by male
    waiters and bussers on restaurant floor in front of customers.”

            This sworn statement by Ms. Shibetti further underscores why plaintiffs’ counsel
    should not be permitted to solicit, counsel, advise, take on as a client, or contact these
    employees because of the conflict of interest that will undoubtedly be created.




      V.      THE STANDARD FOR CLASS ACTIONS UNDER RULE 23 OF
                 THE FEDERAL RULES OF CIVIL PROCEDURE HAS NOT
                                                  BEEN MET

    Plaintiffs’ counsel has not addressed or argued that they are in compliance with Federal Rule
 of Civil Procedure Rule 23. The corporate defendant has previously argued in their Motion to
 Dismiss for a Failure to State a Cause of Action in Section IX on pages 12-14 (See: Exhibit B)
 that the Plaintiffs are not in compliance with Rule 23. All relevant caselaw was cited in the
 defense’s motion to dismiss.

        Specifically, the defense has argued that the fourth prong of Rule 23 is that “the
 representative parties will fairly and adequately protect the interests of the class.”

        The Shibetti declaration clearly demonstrates that she will not be able to fairly and
 adequately protect the interests of the tipped employees (waiters, waitresses, bussers, hosts, and
 hostesses) or in a similar tipped position who subjected Ms. Shibetti to “serious sexual
 harassment and abuse” at the Parkview Diner.

        Ms. Shibetti claimed in the civil complaint that she was inappropriately touched in a
 sexual manner by “other male employees” at the Parkview Diner. These are the very same
 employees that Ms. Shibetti claims that she will fairly and adequately represent the interests of in
 a Class Action lawsuit. The defense disagrees with Ms. Shibetti’s ability to represent the class of
 people who subjected her to serious sexual harassment and abuse.
Case 1:18-cv-00856-ERK-ST Document 124 Filed 06/14/19 Page 6 of 6 PageID #: 1308




                                        VI.   CONCLUSION

       Based on all of the foregoing reasons, the defendant respectfully requests that the Court
    deny the Plaintiffs’ motion for a conditional certification. If the Court is inclined to grant the
    motion, the defense requests that the order be stayed pending the decision of the defendant’s
    motion to dismiss for a failure to state a cause of action.

       Furthermore, the defense is respectfully requesting that all discovery obligations be
    suspended pending a decision on the motion to dismiss.



 Dated: June 12, 2019
        Brooklyn, New York


                                                                  Respectfully submitted,

                                                                  Vincent J. Romano
                                                                  _________________________
                                                                  Vincent J. Romano (VJR-8509)
                                                                  9201 4th Avenue, Ste. 704
                                                                  Brooklyn, NY 11209
                                                                  (718) 852-5200
                                                                  Email: VRomano13@aol.com
                                                                  Attorney for Defendant
                                                                  Z Restaurant, Diner and Lounge, Inc.


    cc: Robert Fileccia, Esq. (via ecf)
       Jared Blumetti, Esq. (via ecf)
       Patrick McPartland, Esq. (via ecf)
